DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 2 and 3, using both conjunctions ‘and/or’ resulting in many non-equivalent structures.
Re claims 4 and 5, they are indefinite for depending directly on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese document CN 208782518U.
	Re claims 1 and 12, the document discloses a multifunctional charger 1 having, inter alia, a charging body 100 and a main control module 3 being connected to the wireless transmitting modules 4,5 further having a top shell 1011 and bottom shell 1012 connected in a snap-fit manner, the wireless transmitting modules having a wireless mobile phone charging module 4 and an accessory wireless charging module 5 for charging at least one watch (i.e. claimed wirelessly charged in document), earbuds (i.e. wired charged in document) and a stylus.  Fig 2.
	Re claim 3, the document discloses the watch wireless charging module 5 is provided on the bottom of chamber 1012.  Fig 2. 
	Re claim 7, the document discloses the wireless charging module having a wireless transmitting circuit and transmitting coil 4 (i.e. both inherent features of wireless charging module) and a magnetic sheet 7.  Fig 2.
	Re claim 8, the document discloses the wireless transmitting circuit 4 is integrated in the main circuit PCB 3; and the coils and sheet are fixed on the wireless position of the mobile phone or accessory (i.e. reference numbers 5-8).  Fig 2.
 	Re claim 13, the document discloses the wireless transmitting circuits corresponding to the wireless charging modules (i.e. inherent feature of wireless charger) and electrically connected to the circuit control and management system 3.
	Re claim 14, the document discloses the wireless module charges one mobile phone.  Fig 2. 

Allowable Subject Matter
Claims 2, 4-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087